DETAILED ACTION
This is the first office action regarding application number 16/518,092, filed July 22, 2019. This is a Non-Final Office Action on the merits, Claims 1-20 are currently pending and are addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on July 22, 2019 and December 19, 2020 are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a diversion prediction module, configured to", "a disruption prediction module, configured to", "a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Within at least claims 10-12, “a diversion prediction module”, Paragraph [0012] ”a diversion prediction module, configured to determine diversion likelihoods for each aircraft of a plurality of aircraft diverting to a new destination airport based on weather data and flight tracking data for the plurality of aircraft”, Paragraph [0014] “the diversion prediction module includes: a diversion detection model, trained to predict when a given aircraft is to be diverted from an original destination based on the weather data, the flight tracking data, and the airport operating conditions”, Paragraph [0024] “A diversion prediction module 113 receives the weather data, flight tracking data, and (optionally) the capacity rates of the airports to determine when an aircraft is likely to be diverted and what airports that aircraft is likely to be diverted to.”, Figure 2 illustrates a detailed view of the diversion prediction module. There is not a clear written description or structural aspects described that perform the function “a diversion prediction module”.

Within at least claim 10, “a disruption prediction module”, Paragraph [0012] ” a disruption prediction module, configured to determine a disruption likelihood for each airport of a plurality of airports being disrupted by diverting aircraft of the plurality of aircraft to an individual airport based on the weather data, the flight tracking data, airport operating conditions, and the diversion likelihoods”, Paragraph [0025] “The disruption prediction module 115 receives capacity rates from the capacity monitor 112, the ETAs at the candidate airports from the ETA prediction module 114, the tracking data, and the weather data to determine to what extent a diversion will disrupt operations at the airports.”, Figure 4 illustrates a detailed view of the disruption prediction module. There is not a clear written description or structural aspects described that perform the function “a disruption prediction module”.

Within at least claims 10, and 13-14, “a recommendation module”, Paragraph [0012] ” a recommendation module, configured to output a predefined number of candidate airports with lowest disruption likelihoods for each aircraft of the plurality of aircraft”, Paragraph [0027] “The recommendation module 116 ingests the requirements and preferences of the aircraft operators, the known and predicted destinations of all of the aircraft currently in the zone of aircraft control, and predicted disruption risks for all of the available airports in the zone of aircraft control, and determines which airports are the "best" diversion destinations for the collective aircraft that are predicted to be affected by the diversion event.”, Figure 5 illustrates a detailed view of the recommendation module. There is not a clear written description or structural aspects described that perform the function “a recommendation module”.

Within at least claim 11, “an Estimated time of arrival (ETA) prediction module”, Paragraph [0013] ” an Estimated Time of Arrival (ETA) prediction module, configured to determine ETAs for each aircraft diverting each candidate new destination identified by the diversion prediction module based on the weather data and the flight tracking data”, Paragraph [0024] “An Estimated Time of Arrival (ETA) prediction module 114 determines what the ETAs are for aircraft that are determined to be likely to be diverted to each of the candidate airports identified by the diversion prediction module 113. For example, when a diversion is predicted at airport A that affects aircraft X destined for airport A, the diversion prediction module 113 identifies airports B and C as candidate new destinations for aircraft X, and the ETA prediction module 114 can then determine the ETAs for aircraft Xto airports B and C.”, Figure 3 illustrates a detailed view of an Estimated time of arrival (ETA) prediction module. There is not a clear written description or structural aspects described that perform the function “an Estimated time of arrival (ETA) prediction module”.

Claim limitations “a diversion prediction module" , "a disruption prediction module", "a recommendation module", and "an Estimated Time of Arrival (ETA) prediction module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims and specification do not include corresponding structure for “a diversion prediction module" , "a disruption prediction module", "a recommendation module", and "an Estimated Time of Arrival 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is a method claim comprising a method for identifying a subset of aircraft to be diverted. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “determining capacity rates for a plurality of airports … identifying, based on weather data, the flight tracking data, and the capacity rates a subset of aircraft to be diverted” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
“determining capacity rates for a plurality of airports … identifying, based on weather data, the flight tracking data, and the capacity rates a subset of aircraft to be diverted”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation data gathering of steps (i.e. receiving weather data, receiving flight tracking data, receiving a diversion trigger). That is, other than reciting “receiving weather data … receiving flight tracking data … receiving a diversion trigger” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “receiving weather data … receiving flight tracking data … receiving a diversion trigger” language, “determining capacity rates for a plurality of airports … identifying, based on weather data, the flight tracking data, and the capacity rates a subset of aircraft to be diverted” in the context of this claim encompasses the user manually determining a capacity rate for an airport and choosing aircraft that should be diverted. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – receiving data. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving weather data … receiving flight tracking data … receiving a diversion trigger” amounts to no more than mere data gathering using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Regarding dependent claims 2-9
Under Step 1:
Claims 2-9 are to a method comprising the steps of “transmitting an alert … updating the capacity rates” (Claim 2), “obtaining operating parameters … observing flight tracking data … determine a number of active runways … a number of active terminals … a number of hangar berths” (Claim 6), and “each aircraft is iteratively assigned selected destinations” (Claim 8) (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-9 depend on claim 1 and recite the limitations of “transmitting an alert … updating the capacity rates” (Claim 2), “obtaining operating parameters … observing flight tracking data … determine a number of active runways … a number of active terminals … a number of hangar berths” (Claim 6), and “each aircraft is iteratively assigned selected destinations” (Claim 8). These claims ether recite an abstract idea which is directed to mental process or further define the mental process outlined in claim 1.
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-9 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-9 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-9 are not patent eligible.

Regarding claim 10, claim 10 is an apparatus claim comprising a processor and a memory including a diversion prediction module, a disruption prediction module, and a recommendation module. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 10 including “determine diversion likelihoods for each aircraft of a plurality of aircraft … determine a disruption likelihood for each airport … output a predefined number of candidate airports” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determine diversion likelihoods for each aircraft of a plurality of aircraft … determine a disruption likelihood for each airport … output a predefined number of candidate airports”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor and a memory storage device). That is, other than reciting “a system comprising: a processor; and a memory storage device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a system comprising: a processor; and a memory storage device” language, “determine diversion likelihoods for each aircraft of a plurality of aircraft … determine a disruption likelihood for each airport … output a predefined number of candidate airports” in the context of this claim encompasses the user manually determining if it is likely that an aircraft will be diverted, how likely an airport is to be disrupted and determine candidate airports. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:

Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a system comprising: a processor; and a memory storage device” amounts to no more than mere instructions to apply the step using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 10 is not patent eligible. 

Regarding dependent claims 11-14
Under Step 1:
Claims 11-14 are to an system comprising the steps of “determine ETAs for each aircraft ” (Claim 11), “predict when a given aircraft is to be diverted … identify candidate airports” (Claim 12), “update airport operating conditions based on a selection” (Claim 13), and “identify one candidate airport with a lowest disruption likelihood” (Claim 14) (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 11-14 depend on claim 10 and recite the limitations of “determine ETAs for each aircraft ” (Claim 11), “predict when a given aircraft is to be diverted … identify candidate airports” (Claim 12), “update airport operating conditions based on a selection” (Claim 13), and “identify one candidate airport with a lowest disruption likelihood” (Claim 14). These claims ether recite an abstract idea which is directed to mental process or further define the mental process outlined in claim 1.
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims include the additional elements of “each alternative selection model is a machine learned model” however these additional elements do not integrate the abstract idea into a practical application. The computing device in the claimed step is recited at a high level of generality (See MPEP 2106.05). The claims are directed to an abstract idea.
Under Step 2B:
Step 2B, the claims 11-14 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 11-14 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 11-14 are not patent eligible.


Claims 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim could be considered signal per se.. Claim 15 recites a computer readable storage device including instructions that is not limited to non-transitory tangible media. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). The computer readable medium recited in claims 10 and 15 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101 ." Id. at 1354. Although the specification gives examples of a computer readable medium, it does not definitively state that it is nontransitory.
The Examiner respectfully recommends amending the claims to recite “non-transitory computer readable medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7, 9-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180322793) in view of Otto (US 20130179059).

Regarding claim 1, Huang teaches a method comprising
receiving weather data for a zone of air traffic control (Paragraph [0006], "The GBMS further includes an airport weather database including airport weather parameters associated with the destination airport and each of the plurality of diversion airports.")
receiving flight tracking data for a plurality of aircraft travelling in the zone of air traffic control (Paragraph [0006], "A ground based monitoring server (GBMS) is configured to communicate with the communication device on the aircraft over a wireless communication channel. The GBMS further includes an aircraft flight parameter database including a plurality of aircraft flight parameters associated with the aircraft.”, here the ground based monitoring system can receive flight tracking data for the aircraft that it is communicating with)
and in response to receiving a diversion trigger from a predictive model predicting a diversion event (Paragraph [0006], "when the destination probability for a successful landing is less than a predetermined destination threshold, select a diversion airport to land the aircraft. The GBMS is further configured to transmit the selected diversion airport to the communication device.", here the predictive model is predicting a low destination probably and generating a diversion trigger).
However, Huang does not explicitly teach determining capacity rates for a plurality of airports or identifying a subset of aircraft from a plurality of aircraft that are to be diverted.
Otto teaches systems and methods for identifying at least one alternate airport including
determining capacity rates for a plurality of airports in the zone of air traffic, based on the flight tracking data (Paragraph [0026], "Static data may include, various types of information related to substantially unchanging aspects/condition of an airport. Static data may include, for example, location information for alternate airports 106-110, capacity and/or specifications of alternate airports 106-110 (e.g., runway parameters, light systems, etc.)") (Paragraph [0030], “Dynamic data may include, without limitation, current and forecasted visibility or visibility information at alternate airports 106-110, landing weather minimums at alternate airports 106-110, non-weather conditions at alternate airports 106-110 (e.g., runway conditions, surface conditions of runways, functionality of lighting, etc.), and traffic density at alternate airports 106-110 (i.e., multiple alternative airports).”, here the system is using both static and dynamic data including capacity information and the current traffic density at individual airports)
	identifying, based on the weather data, the flight tracking data, and the capacity rates, a subset of aircraft from the plurality of aircraft that are to be diverted from original destinations in the zone of air traffic control to new destinations (Figure 2, the system can be seen identifying multiple aircraft) (Paragraph [0021], "More specifically, when aircraft 102 departs from its airport of origin (not shown), a flight plan was provided for aircraft 102 to arrive at destination airport 104 at a particular time. In one or more conditions, aircraft 102 may be diverted from destination airport 104.", here the system is identifying a subset of the tracked aircraft in this case a single aircraft 102 to be diverted from the original destination).
	Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the determining capacity rates for a plurality of “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 2, the combination of Huang and Otto teach the method as described above in claim 1, Huang further teaches
and in response to receiving a selection of a given candidate new destination for a given aircraft of the subset (Paragraph [0042], "Rather than only transmitting the selected diversion airport to the communication device 20, the GBMS 30 transmits all of the identified diversion airports to the communication device 20 so that the flight crew may be provided with more information and make the selection.") (Paragraph [0036], “In this situation, the DLPAS 70 may select a diversion airport to land the aircraft 12 when the destination probability 72 for a successful landing is greater than the destination threshold 76.”, here the DLPAS is making an airport selection from the plurality of available airports)
updating the capacity rates for the plurality of airports (Paragraph [0025], "The airport parameter database 50 may also be regularly updated to ensure that the airport parameters 52 are current and accurate.", here the system is updating the airport parameter database regularly and this could reasonably include any adjusted capacity rates)
"In a non-limiting embodiment, the method 200 includes block 340 and adjusts a flight management system (FMS) destination based on the selected diversion airport. In a non-limiting embodiment, an FMS destination on the aircraft 12 is adjusted based on the selected diversion airport.", here the system has identified the selected diversion airport and is adjusting the flight management system to select the new destination and therefore the aircraft no longer needs to be diverted and is by proxy removed from the classification of needing to be diverted as can be seen in figure 2 as the process begins again).
However Huang does not explicitly teach transmitting an alert to a flight dispatcher for the zone of air traffic.
Otto teaches systems and methods for identifying at least one alternate airport further comprising transmitting an alert to a flight dispatcher for the zone of air traffic control indicating the subset and corresponding candidate new destinations for each aircraft in the subset (Paragraph [0021], "The methods and system provided herein aid an operator, such as, for example, a pilot, a navigator, a flight control engineer, an air traffic controller, etc., in determining, which of alternate airports 106-110 is preferred and/or a priority over the other alternate airports.") (Paragraph [0040], "When retrieved from memory 16, the preferred alternate airports may be transmitted and/or displayed to an operator.", here the system is defining an operator as including an air traffic controller and the system may transmit or display the alternate airports to an operator).
	Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
“the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 4, the combination of Huang and Otto teach the method as described above in claim 1, Huang further teaches
wherein the plurality of airports from which the new destinations are selected comprise a designated subset of the plurality of airports (Paragraph [0042], "In a non-limiting embodiment, the GBMS 30 is further configured to transmit the plurality of identified diversion airports to the communication device 20. Rather than only transmitting the selected diversion airport to the communication device 20, the GBMS 30 transmits all of the identified diversion airports to the communication device 20 so that the flight crew may be provided with more information and make the selection.", here the system has identified a plurality of diversion airports from the plurality of airports and has transmitted the selected diversion airports to the aircraft)
that satisfy operator requirements including one or more of proximity to a current flight route, repair services offered, medical services offered, and alternative flights offered by a given aircraft operator (Paragraph [0043], "In a non-limiting example, the DLPAS 70 identifies the plurality of diversion airports that could each potentially serve as the diversion airport to land the aircraft 12. The DLPAS 70 determines diversion airport probability 78 for each of the identified diversion airports based upon the diversion airport parameters 56 including at least one of a runway length, an airport location, runway direction, surface wind, airport support facilities, or a combination thereof.", here the airports are chosen based on support facilities which are interpreted to include repair services or medical services offered).

Regarding claim 7, the combination of Huang and Otto teach the method as described above in claim 1, Huang further teaches
wherein the flight tracking data includes an original flight path including an origin and an original destination (Paragraph [0024], "In a non-limiting embodiment, the aircraft flight parameters 42 include at least one of … a flight plan", here a flight plan is interpreted to include an original flight path, an origin and a destination)
and current location information for an associated aircraft of the plurality of aircraft (Paragraph [0024], "In a non-limiting embodiment, the aircraft flight parameters 42 include at least one of ... aircraft position").
However Huang does not explicitly teach that the flight tracking data includes deviation information from the original flight path.
Otto teaches systems and methods for identifying at least one alternate airport where the flight tracking data includes
deviation information from the original flight path (Paragraph [0018], "In several embodiments, communication interface 22 includes one or more of, without limitation, an aviation radio interface, a GPS interface, a network adapter interface, or other interface suitable to send and/or receive information about an aircraft, the location of the aircraft, weather conditions, and/or information related to other aircraft, etc. ... diversion data for one or more aircrafts, and/or other information usable in one or more exemplary methods herein to determine a preferred alternate airport.").
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include that the flight tracking data includes deviation information from the original flight path of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 9, the combination of Huang and Otto teach the method as described above in claim 1, however Huang does not explicitly teach wherein the flight tracking data are Automatic Dependent Surveillance-Broadcast (ADS-B) data.
Otto teaches systems and methods for identifying at least one alternate airport
wherein the flight tracking data are Automatic Dependent Surveillance Broadcast (ADS-B) data (Paragraph [0018], "Additionally, or alternatively, communication interface 22 may be configured to receive air traffic and/or traffic density information, through, for example, ADS-B location information or other similar information").

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include that the flight tracking data are Automatic Dependent Surveillance-Broadcast (ADS-B) data of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 10, Huang teaches 
a system comprising a processor and a memory storage device including instructions that when executed by the processor provide (Paragraph [0013], "For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.")
a diversion prediction module, configured to determine diversion likelihoods for each aircraft of a plurality of aircraft diverting to a new destination airport based on weather data and flight tracking data for the plurality of aircraft (Paragraph [0038], "In this way, the system 10 monitors the aircraft flight parameters 42, destination airport parameters 54, and destination airport weather parameters 64 to determine the destination probability 72 for a successful landing that the aircraft 12 will land at the destination airport. When the destination probability 72 for a successful landing is less than the destination threshold 76, the DLPAS 70 selects a diversion airport and transmits the selected diversion airport to the communication device 20.", here the system is determining the probability of a successful landing and that is interpreted to be analogous to a diversion likelihood).
However, Huang does not teach a disruption prediction module or a recommendation module using the disruption likelihoods.	Otto teaches systems and methods for identifying at least one alternate airport including
a disruption prediction module, configured to determine a disruption likelihood for each airport of a plurality of airports being disrupted by diverting aircraft of the plurality of aircraft to an individual airport based on the weather data, flight tracking data, airport operating conditions, and the diversion likelihoods (Paragraph [0036], "Specifically, processor 14 priorities alternate airport 106-110 based on the number of flight destined for a particular alternate airport. Further, traffic density is included to account for aircrafts diverted from other airports, such as aircraft 114 diverted from destination airport 104. Without considering the traffic density, aircraft 102 may be diverted to airport 106, for example, and ultimately entered into a holding pattern, while already scheduled aircrafts 112 are permitted to land. By considering traffic density in prioritizing alternate airports 106-110, processor 14 is able to reduce the potential for additional delay when aircraft 102 reaches one of alternate airport 106-110.") (Paragraph [0037], "Specifically, for example, traffic density data may be used in conjunction with weather information (e.g., visibility information) to determine preferred alternate airports. Additionally, or alternatively, visibility information and/or other dynamic information may be used to prioritize identified preferred alternate airports.", here the system is checking on airport operating conditions, weather data, and traffic density in order to determine if a diverted aircraft will disrupt existing aircraft operations which is interpreted to be analogous to determining a disruption likelihood)
and a recommendation module, configured to output a predefined number of candidate airports with lowest disruption likelihoods for each aircraft of the plurality of aircraft (Paragraph [0040] , "When retrieved from memory 16, the preferred alternate airports may be transmitted and/or displayed to an operator. In one example, processor 14 is situated remotely from aircraft 102, such that the preferred alternate airports are transmitted, via communication interface 22, to aircraft 102.", here the system is transmitting the preferred alternate airports to the aircraft which have been determined based on the previously determined disruption likelihood).
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a disruption prediction module and a recommendation module using the disruption likelihoods of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 11, the combination of Huang and Otto teach the method as described above in claim 10, however Huang does not explicitly teach the instruction when executed by the processor further provide an ETA prediction module configured to determine ETAs for each aircraft diverting.
Otto teaches systems and methods for identifying at least one alternate airport 
wherein the instructions when executed by the processor further provide an estimated time of arrival (ETA) prediction module (Paragraph [0032], "Current visibility information indicates the present and/or more recent information above at alternate airports 106-110 pertaining to visibility, while forecasted information includes the expected visibility condition at an estimated arrival time of aircraft 102 at the respective airport. ", here the system is determining an estimated time or arrival for a plurality of airports and checking the predicted weather at that arrival time)
configured to determine ETAs for each aircraft diverting each candidate new destination identified by the diversion prediction module based on the weather data and the flight tracking data (Paragraph [0027], "Such determination may be based on the location of alternate airports 106-110, the current position of aircraft 102 from the respect one of alternate airports 106-110, fuel reserves of aircraft 102, calculated fuel burn to alternate airports 106-110, etc. Generally, step 206 is provided to determine, based on static data associated with alternate airports 106-110, if aircraft 102 is capable of reaching alternate airports 106-110. The determination may additionally consider weather conditions along a flight plan, such as wind to calculating fuel burn.") (Paragraph [0032], "Current visibility information indicates the present and/or more recent information above at alternate airports 106-110 pertaining to visibility, while forecasted information includes the expected visibility condition at an estimated arrival time of aircraft 102 at the respective airport. ", here the system is determining an estimated arrival time for a plurality of airports based on flight tracking data such as current position and weather conditions along the route).
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an ETA prediction module configured to determine ETAs for each aircraft diverting of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 12, the combination of Huang and Otto teach the method as described above in claim 10, Huang further teaches
wherein the diversion prediction module includes a diversion detection model, trained to predict when a given aircraft is to be diverted from an original destination based on the weather data, the flight tracking data, and the airport operating conditions (Paragraph [0038], "In this way, the system 10 monitors the aircraft flight parameters 42, destination airport parameters 54, and destination airport weather parameters 64 to determine the destination probability 72 for a successful landing that the aircraft 12 will land at the destination airport. When the destination probability 72 for a successful landing is less than the destination threshold 76, the DLPAS 70 selects a diversion airport and transmits the selected diversion airport to the communication device 20.")
a new destination prediction model, trained to identify candidate airports to divert the given aircraft to based on the flight tracking data and airport operating conditions (Paragraph [0029], "For example, the airport weather parameter 62 may describe the current or predicted weather conditions at the airport.") (Paragraph [0043], "The diversion airport probability 78 is a weighted measure of the suitability of the airport for landing the aircraft. For example, airport A may be closer to the aircraft 12 than airport B, but airport B may have a higher diversion airport probability 78 due to better weather conditions.")

Regarding claim 13, the combination of Huang and Otto teach the method as described above in claim 10, Huang further teaches
in response to receiving the selection, update the airport operating conditions based on the selection (Paragraph [0025], "The airport parameter database 50 may also be regularly updated to ensure that the airport parameters 52 are current and accurate.").
However, Huang does not explicitly teach a recommendation module that transmits an alert to a flight dispatcher and is configured to receive a selection of a given airport from the flight dispatcher. 

wherein the recommendation module transmits an alert to a flight dispatcher associated with a given diverted aircraft that identities the predefined number of candidate airports (Paragraph [0021], "The methods and system provided herein aid an operator, such as, for example, a pilot, a navigator, a flight control engineer, an air traffic controller, etc., in determining, which of alternate airports 106-110 is preferred and/or a priority over the other alternate airports.")
and is further configured to receive a selection of a given candidate airport from the flight dispatcher (Paragraph [0024], "processor 14 may be configured to automatically determine aircraft 102 has been diverted based on communication from an air traffic controller.")
	Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a recommendation module that transmits an alert to a flight dispatcher and is configured to receive a selection of a given airport from the flight dispatcher of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 15, Huang teaches 
"For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.")
receiving weather data for a zone of flight control (Paragraph [0006], "The GBMS further includes an airport weather database including airport weather parameters associated with the destination airport and each of the plurality of diversion airports.")
receiving flight tracking data for a plurality of aircraft travelling in the zone of flight control (Paragraph [0006], "A ground based monitoring server (GBMS) is configured to communicate with the communication device on the aircraft over a wireless communication channel. The GBMS further includes an aircraft flight parameter database including a plurality of aircraft flight parameters associated with the aircraft.”, here the ground based monitoring system can receive flight tracking data for the aircraft that it is communicating with)
in response to receiving a diversion trigger affecting a first airport (Paragraph [0006], "when the destination probability for a successful landing is less than a predetermined destination threshold, select a diversion airport to land the aircraft. The GBMS is further configured to transmit the selected diversion airport to the communication device.")
updating the flight tracking data to indicate that the first aircraft is diverted from the first airport to the second airport (Paragraph [0023], "The aircraft flight parameter database 40 may also be regularly updated to ensure that the aircraft flight parameters 42 are current and accurate.").
However, Huang does not explicitly teach identifying based on the capacity rates a first aircraft to be diverted and in response to determining that a predicted capacity rate satisfies a threshold diverting the aircraft to the second airport and updating the capacity rate for the second airport.
Otto teaches systems and methods for identifying at least one alternate airport including
identifying, based on the weather data, the flight tracking data, and the capacity rates, a first aircraft from the plurality of aircraft that is originally destined for the first airport is to be diverted (Huang, Paragraph [0038], "In this way, the system 10 monitors the aircraft flight parameters 42, destination airport parameters 54, and destination airport weather parameters 64 to determine the destination probability 72 for a successful landing that the aircraft 12 will land at the destination airport. When the destination probability 72 for a successful landing is less than the destination threshold 76, the DLPAS 70 selects a diversion airport and transmits the selected diversion airport to the communication device 20.") (Otto, Paragraph [0026], "Static data may include, for example, location information for alternate airports 106-110, capacity and/or specifications of alternate airports 106-110 (e.g., runway parameters, light systems, etc.), and/or services at alternate airports 106-110 (e.g., airport rescue coverage and hours, etc.).", here Huang is teaching identifying based on weather data and flight tracking data and Otto teaches the inclusion of a capacity rate)
"Additionally, identifying 204 the alternate airports may include determining 208 capabilities of alternate airports 106-110 to accept aircraft 102. More specifically, processor 14 may compare one or more minimum requirements for the particular type of aircraft 102 to the capacity, capabilities, and/or specifications of alternate airports 106-110.")
and updating the capacity rate for the second airport based on the flight tracking data as updated (Huang, Paragraph [0025], "The airport parameter database 50 may also be regularly updated to ensure that the airport parameters 52 are current and accurate.", while Huang does not explicitly teach the capacity rate, it does teach updating the airport data and that could reasonably include the capacity rate taught by Otto).
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include identifying based on the capacity rates a first aircraft to be diverted and in response to determining that a predicted capacity rate satisfies a threshold diverting the aircraft to the second airport and updating the capacity rate for the second airport of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 16, the combination of Huang and Otto teach the method as described above in claim 15, Huang further teaches
wherein the diversion trigger is received from a predictive model in response to the predictive model predicting a diversion event affecting the first airport based on the weather data and the flight tracking data (Paragraph [0038], "In this way, the system 10 monitors the aircraft flight parameters 42, destination airport parameters 54, and destination airport weather parameters 64 to determine the destination probability 72 for a successful landing that the aircraft 12 will land at the destination airport. When the destination probability 72 for a successful landing is less than the destination threshold 76, the DLPAS 70 selects a diversion airport and transmits the selected diversion airport to the communication device 20.").

Regarding claim 17, the combination of Huang and Otto teach the method as described above in claim 15, however Huang does not explicitly teach where the aircraft diversion trigger is received by an aircraft operator in response to a manually reported mechanical or medical issue.
Otto teaches systems and methods for identifying at least one alternate airport wherein the diversion trigger is received from an aircraft operator in response to a manually reported mechanical or medical issue on the first aircraft (Paragraph [0024], "Processor 14 may determine 202 that aircraft 102 has been diverted based on an input from an operator to input interface 20.") (Paragraph [0002], "Conditions necessitating diversion of the aircraft often include, among others, weather conditions, aircraft conditions, emergency situations, destination airport conditions, etc.", here the system is capable of receiving a diversion trigger from an operator in response to a plurality of situations including emergency ones relating to aircraft conditions or passenger medical issues).
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include where the aircraft diversion trigger is received by an aircraft operator in response to a manually reported mechanical or medical issue of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Regarding claim 18, the combination of Huang and Otto teach the method as described above in claim 15, Huang further teaches
wherein the second airport is selected from a subset of airports in the zone of flight control that satisfy operator requirements including one or more of proximity to a current flight route, repair services offered, medical services offered, and alternative flights offered by a given aircraft operator (Paragraph [0043], "In a non-limiting example, the DLPAS 70 identifies the plurality of diversion airports that could each potentially serve as the diversion airport to land the aircraft 12. The DLPAS 70 determines diversion airport probability 78 for each of the identified diversion airports based upon the diversion airport parameters 56 including at least one of a runway length, an airport location, runway direction, surface wind, airport support facilities, or a combination thereof.", here airport support facilities are interpreted to include medical or repair services that are offered).

Claims 3, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180322793) in view of Otto (US 20130179059) and further in view of Baiada (US 9076327).

Regarding claim 3, the combination of Huang and Otto teach the method as described above in claim 1, however the combination does not teach wherein the zone of air traffic control includes global flight operations.
Baiada teaches a method and system for predicting airport capacity wherein the zone of air traffic control includes global flight operations (Col 7, lines 1-8, "The method of the present invention involves the continual monitoring of the global, real time forecast and current weather data, current and past landing rates, current and past departure rates, airline schedules, real time demand data, airport information, etc., to better predict the airport capacity, landing direction, landing runway and runways available for a set of specified aircraft, during a specified time period, at a specified airport.", here the system is monitoring global weather and air operations).
Huang and Baiada are analogous art as they are both generally related to aircraft and airport systems.
“Additionally, a more accurate and objective prediction of the future airport capacity, landing direction and/or landing runway, using available aviation data, allows airlines, Air Traffic Control (ATC) and airports to better prepare and manage various assets, airline/airport functions and services at the specified airport, from a system perspective, to improve ATC, airline and airport operations and profitability.”).

Regarding claim 5, the combination of Huang and Otto teach the method as described above in claim 1, Huang further teaches
wherein the new destinations are selected from the plurality of airports based on predicted weather conditions at predicted times of arrival for a given aircraft of the subset each of the new destinations (Paragraph [0029], "For example, the airport weather parameter 62 may describe the current or predicted weather conditions at the airport.") (Paragraph [0043], "The diversion airport probability 78 is a weighted measure of the suitability of the airport for landing the aircraft. For example, airport A may be closer to the aircraft 12 than airport B, but airport B may have a higher diversion airport probability 78 due to better weather conditions.", here the system is using predicted weather conditions to determine whether one airport is better than the other)

Baiada teaches a predicted capacity rate for each of the new destinations at an associated predicted time of arrival for the given aircraft (Col 7, lines 9-20, " a preferred embodiment of this invention takes the form of a computer program product in a computer readable memory for controlling a processor to more accurately predict the airport capacity, landing direction, landing runway and runways available for a specified set of aircraft, during a specified time at a specified airport", here the invention is predicting a capacity at an airport at a given time which is could be the estimated time of arrival for a given aircraft).
Huang and Baiada are analogous art as they are both generally related to aircraft and airport systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a predicted capacity rate for each of the new destinations at an associated predicted time of arrival of Baiada in the system and method for determining diversion airports of Huang in order to better manage assets and improve airport operations (Baiada, Column 2, lines 29-35, “Additionally, a more accurate and objective prediction of the future airport capacity, landing direction and/or landing runway, using available aviation data, allows airlines, Air Traffic Control (ATC) and airports to better prepare and manage various assets, airline/airport functions and services at the specified airport, from a system perspective, to improve ATC, airline and airport operations and profitability.”).

Regarding claim 19, claim 19 is similar in scope to claim 5 and therefore is rejected under a similar rationale.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180322793) in view of Otto (US 20130179059) further in view of Baiada (US 9076327) and further in view of Kroen (US 20120218127).

Regarding claim 6, the combination of Huang and Otto teach the method as described above in claim 1, however Huang does not teach determining the capacity rate for a plurality of airports based on flight tracking data, obtaining operating parameters of the plurality of airports included a quantity of active runways, terminals, and hangar berths.
Otto teaches systems and methods for identifying at least one alternate airport
wherein determining the capacity rates for the plurality of airports in the zone of air traffic control, based on flight tracking data further comprises (Paragraph [0028], "Additionally, identifying 204 the alternate airports may include determining 208 capabilities of alternate airports 106-110 to accept aircraft 102. More specifically, processor 14 may compare one or more minimum requirements for the particular type of aircraft 102 to the capacity, capabilities, and/or specifications of alternate airports 106-110.")
obtaining operating parameters for the plurality of airports (Paragraph [0026], "More specifically, static data associated with the plurality of alternate airports 106-110 includes static data associated with one or more of the plurality of alternate airports.")
"Dynamic data may include, without limitation, current and forecasted visibility or visibility information at alternate airports 106-110, landing weather minimums at alternate airports 106-110, non-weather conditions at alternate airports 106-110 (e.g., runway conditions, surface conditions of runways, functionality of lighting, etc.)", here the system is determining runway conditions which is interpreted to include a quantity of active runways)
a quantity of active terminals (Paragraph [0028], "In another example, capacity of alternate airports 106-110 (e.g., number of gates/stands).", here the system is determining the number of gates/stands and a terminal comprises a plurality of gates therefore if there are no active gates at a terminal it will be interpreted as being inactive). 
Huang and Otto are analogous art as they are both generally related to aircraft diversion and rerouting systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the determining the capacity rate for a plurality of airports based on flight tracking data, obtaining operating parameters of the plurality of airports included a quantity of active runways and terminals of Otto in the system and method for determining diversion airports of Huang in order to reduce delays and fuel usage of diverted aircraft (Otto, Paragraph [0030], “By taking into account such data in identifying preferred alternate airports, the embodiments herein provide a situational awareness previously unrealized, which may provide reduced delays, fuel usage, and/or other efficiencies relate to diverting aircraft 102.”).

Baiada teaches methods and systems to predict airport capacity including 
observing flight tracking data over a predetermined time period (Col 7, lines 29-33, "a means of continuously measuring the actual airport capacity, actual landing direction and actual landing runway for a set of specified aircraft, during a specified time period, at a specified airport to create a historical database of said data")
to determine a number of active runways in use at an Estimated Time of Arrival for a particular aircraft of the subset to the given airport compared to the quantity of active runways (Col 19, lines 42-49, "A unique aspect of this embodiment of the present invention is that it provides a means to accurately predict the airport capacity, landing direction, landing runway and runways available to more accurately convert this new gate time to a manageable control action that can be carried out by the asset managers (the pilots)--speeding-up or slowing-down, as necessary, to arrive at the new gate time and consequently a new cornerpost arrival time (FIG. 5e).", here the system is predicting the number of runways available at a particular gate time, which is interpreted to be an estimated time of arrival).
Huang and Baiada are analogous art as they are both generally related to aircraft and airport systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include observing flight tracking data over a predetermined time period to determine a number of active runways in use at and estimated time of arrival of “Additionally, a more accurate and objective prediction of the future airport capacity, landing direction and/or landing runway, using available aviation data, allows airlines, Air Traffic Control (ATC) and airports to better prepare and manage various assets, airline/airport functions and services at the specified airport, from a system perspective, to improve ATC, airline and airport operations and profitability.”).
However none of Huang, Otto, or Baiada teach determining a quantity of hangar berths present at a given airport and predicting a number of active terminals and hangar berths in use at the ETA.
Kroen teaches a flight information system and method of use which includes obtaining operating parameter of an airport 
and a quantity of hangar berths present at a given airport (Paragraph [0131], "The alternative action generator may also generate alternative actions for any entity on which there is TIMS data, for example a different hangar facility based on availability, a different fixed base operator based on fuel costs, or a different flight plan or air corridor based on weather or air traffic.", here the system is shown as being able to receive hangar availability information which is interpreted to include a number of hangar berths)
determine a number of active terminals in use at the ETA compared to the quantity of active terminals (Paragraph [0156], " the capabilities and characteristics of the aircraft to be flown, the navigation and physical specifics of the airports, the current and predicted weather, the current and predicted air traffic, and current and predicted airport and surrounding environments operational status may be analyzed, compared and combined in various ways to provide situational awareness.") (Paragraph [0063], "Terminal information for originating, destination and potential intermediary or emergency airports including surface conditions, airport facility conditions, hanger or aircraft parking conditions, ground transportation or connection information, fuel availability and price information and any other available terminal services, conditions, capabilities or disabilities;", here the system is shown to be capable of predicting current and predicted airport operational information such as terminal information)
and a number of hangar berths in use at the ETA compared to the quantity  of hangar berths (Paragraph [0156], " the capabilities and characteristics of the aircraft to be flown, the navigation and physical specifics of the airports, the current and predicted weather, the current and predicted air traffic, and current and predicted airport and surrounding environments operational status may be analyzed, compared and combined in various ways to provide situational awareness.") (Paragraph [0131], "The alternative action generator may also generate alternative actions for any entity on which there is TIMS data, for example a different hangar facility based on availability, a different fixed base operator based on fuel costs, or a different flight plan or air corridor based on weather or air traffic.", here the system is shown to be capable of determining current and predicted future airport operational information including availability of hangar berths.).
Huang and Kroen are analogous art as they are both generally related to aircraft and monitoring and analyzing flight status and weather information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining a quantity of hangar berths present at a “A real time aviation flight planning aid specifically designed to improve flight crew situational awareness prior to and during operations..”).


Regarding claim 20, claim 20 is similar in scope to claim 6 and therefore is rejected under similar rationale.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180322793) in view of Otto (US 20130179059) and further in view of Zhang (NPL “Aircraft re-routing optimization and performance assessment under uncertainty”).


Regarding claim 8, the combination of Huang and Otto teach the method as described above in claim 1, however the Huang does not teach wherein each aircraft is iteratively assigned destinations and wherein the candidate new destinations recommended to each aircraft are updated as the aircraft of the subset are assigned.
Zhang teaches a method for aircraft rerouting optimization and performance assessment wherein
each aircraft of the subset is iteratively assigned selected candidate new destinations (Page 8, Col 2, Paragraph 4, " According to the available space, e.g., runways, gates, and airspaces, at all the airports, we select the same number of aircraft from the waiting queue to make the assignment. There are many ways to rank the aircraft in the waiting queue, e.g., by registration time, or by remaining miles. For the sake of illustration, we carry out a “first-come first-served” (FCFS) strategy to order the aircraft in the waiting queue according to their registration time.", here the system is using a queue to iteratively assign destinations to each aircraft)
and wherein the candidate new destinations recommended to each aircraft of the subset are updated as the aircraft of the subset are assigned to the selected new destinations (Page 3, Col 2, Paragraph (1) - Page 4 Col 1, Paragraph (5), "The DM periodically makes re-routing assignments for all the aircraft that are registered in the system and waiting to be re-routed. The re-routing decision for a particular aircraft requires the corresponding resources to be available and compatible, i.e., the aircraft of a particular size can only land at the airport with available airspace, runway, and gate that are suitable for that aircraft size. The specific assignment algorithm will be developed in Section 2.4. The time instant when the aircraft is re-assigned is called Assignment Time.  After the assignment decision is made, DM sends a message to the assigned airport. When the assigned airport receives the message, it sends an acknowledgement message to DM. It also sends a message to the assigned aircraft to establish further communication for landing. All three messages can be delayed. When the aircraft receives the message from the assigned airport, it sends an acknowledgement message to the assigned airport and starts flying towards the assigned airport. After the aircraft arrives at the assigned airport, the corresponding resources, e.g., gate, runway, and airspace, are released for future assignment. We name the time when the aircraft lands safely as Leaving System Time.", 
Huang and Zhang are analogous art as they are both generally related to aircraft re-routing optimization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein each aircraft is iteratively assigned destinations and wherein the candidate new destinations recommended to each aircraft are updated as the aircraft of the subset are assigned of Zhang in the system and method for determining diversion airports of Huang in order to ensure that the needed resources for the safe landing of the aircraft are available (Zhang, Page 5, Column 1, Paragraph 1 “In order to guarantee the safe landing of the aircraft, all the necessary facilities need to be available. There are several uncertain variables related to the space availability, and these will be introduced in Section 2.3.”)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180322793) in view of Otto (US 20130179059) and further in view of Arguello (US 20190057327).

Regarding claim 14, the combination of Huang and Otto teach the method as described above in claim 10, however Huang does not teach wherein the recommendation module 
Arguello teaches systems and computer-implemented methods that facilitate airline operations and planning management 
wherein the recommendation module includes a plurality of alternative selection models corresponding in number to the predefined number of candidate airports (Paragraph [0029], "As illustrated in FIG. 1, the system 100 can comprise processor 102, memory 104, input component 106, model generation component 108, models 110, machine learning component 112", here the system includes a plurality of models)
and wherein each alternative selection model is a machine learning model trained to identify one candidate airport with a lowest disruption likelihood using a different prioritization than other alternative selection models of the plurality of alternative selection models (Paragraph [0046], "The optimization component 502 can generate inferences, based on the models 110, regarding potential points of disruption, weaknesses or bottlenecks in the airline operations and direct the scheduling component 116 to revise the airline operations to facilitate optimizing the airline operations.") (Paragraph [0034], "The models 110 or the machine learning component 112 can employ artificial intelligence, physical domain expertise and other statistical methods to score and rank components and generate analytics regarding impact of respective influencers 107 on airline operations.", here the system is using a plurality of models in an optimization component which is functioning to making make recommendations to the system to revise airline operations and each these models are further comprised of a machine learning component).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the recommendation module includes a plurality of alternative selection models and wherein each selection model is a machine learning model trained to identify one candidate airport of Arguello in the system and method for determining diversion airports of Huang in order to improve airline operations and planning management (Arguello, Paragraph [0002], “facilitating generation of models that utilize artificial intelligence or machine learning for scheduling and resource allocation to improve airline operations and planning management.”).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662 


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662